Case 1:19-cr-00696-PAE Document 248 Filed 07/26/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
19-CR-696 (PAE)

ORDER
ARI TEMAN,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

This order addresses several housekeeping issues in advance of sentencing in this case,
which is scheduled for Wednesday, July 28, 2021, at 1:00 p.m.

With respect to restitution, the Court will inquire at sentencing as to the sum, if any,
which has to date been paid towards the restitution due of $259,340.32. The Court directs
counsel to confer in advance of sentencing as to this factual point. To the extent that restitution
has not been paid, the Court notes a difference between the Government’s proposed restitution
order (Dkt. No. 215-1) and the terms of restitution proposed in the Presentence Report (Dkt. No.
123), in that the Government would require that the defendant pay the outstanding balance
immediately whereas the PSR, consistent with the defendant’s reported negative net worth,
envisions a schedule of payments. The Court asks counsel to confer in advance of sentencing on
this point, which the Court will inquire into at sentencing.

With respect to forfeiture, the Government’s proposed forfeiture order (Dkt. No. 215-2)
envisions the forfeiture of $333,000, representing the amount of proceeds traceable to the
defendant’s commission of the bank and wire fraud offenses of which he was found guilty. That

figure appears to be incorrect, as the Court understands the sum total of the 29 checks deposited
Case 1:19-cr-00696-PAE Document 248 Filed 07/26/21 Page 2 of 2

by the defendant to be $330,000. The Court will inquire into this at sentencing. The Court will
also inquire whether the Government continues, in its discretion, to pursue mandatory forfeiture
as a component of punishment in this case. If so, the Government should be prepared to explain
the bases on which it elects to pursue such forfeiture in cases of bank and wire fraud, as the
Court is aware of cases involving such charges, including defendants who did not proceed to
trial, in which forfeiture has not been sought at sentencing.

The Court will also ask the Government at sentencing to confirm that an opportunity to
be heard in connection with sentencing has been afforded to the three customers on whose
accounts the defendant drew the 29 checks at issue, as well as to Bank of America, to which

restitution would be paid.

SO ORDERED.

Fauk K. Engteay

PAUL A. ENGELMAYER
United States District Judge
Dated: July 26, 2021

New York, New York
